 
 
I 
111th CONGRESS 2d Session 
H. R. 4698 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2010 
Mr. Castle (for himself, Mr. Dent, Mr. Hinchey, Mr. Holt, and Mr. Sestak) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of the Interior to establish a program to build upon and help coordinate funding for restoration and protection efforts at the Federal, regional, State, and local level for the four-State Delaware Basin, including all of Delaware Bay and portions of Delaware, New Jersey, New York, and Pennsylvania, located in the Delaware River watershed, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Delaware River Basin Conservation Act of 2010. 
2.FindingsCongress finds the following: 
(1)The Delaware River Basin is a national treasure of great cultural, environmental, and ecological importance. 
(2)The Delaware River Basin contains over 12,500 square miles of land in Delaware, New Jersey, New York, and Pennsylvania, nearly 800 square miles of bay, and more than 2,000 tributary rivers and streams. 
(3)The Basin is home to more than 8,000,000 people who depend on the Delaware River and Bay as an economic engine, a place of recreation, and a vital habitat for fish and wildlife. 
(4)The Basin provides clean drinking water to more than 15,000,000 people. New York City relies on the Delaware River Basin for half of its drinking water supply. A study conducted by the City of Philadelphia Water Department determined that the most significant threat to its drinking water supply is forest clearing in the Upper Basin. 
(5)Almost 180 species of fish and wildlife are considered special status species in the Basin due to habitat loss and degradation. Sturgeon, eastern oyster, and red knots have been identified as unique species in need of habitat improvement. 
(6)The Basin provides habitat for over 200 fish species, both residents and migrants, and includes significant recreational fisheries. The Basin is also a prolific source of eastern oyster, blue crab, and the largest population of the American horseshoe crab. 
(7)Current oyster landings in the Delaware Bay are at 100,000 bushels, down from 500,000 harvested in the 1980s due, in part, to polluted water and disease. 
(8)The Delaware Bay has the second largest concentration of shorebirds in North America and is designated as one of the four most important shorebird migration sites in the world. 
(9)The Basin has 1,000,000 acres of wetlands, more than 126,000 acres of which are recognized as internationally important. Fifty percent of the Basin is covered by forest. This landscape provides essential ecosystem services, including recreation, commercial, and water quality benefits. 
(10)Much of the remaining exemplary natural landscape is vulnerable to further degradation. The Basin gains approximately 14 square miles of developed land annually. With new development, urban watersheds are increasingly covered by impervious surfaces, amplifying the amount of polluted runoff into rivers and streams. 
(11)The Delaware River is the longest undammed river east of the Mississippi, and a critical component of the National Wild and Scenic River System in the Northeast. 
(12)Management of water volume in the Basin is critical to flood mitigation and habitat for fish and wildlife. Following three major floods along the River since 2004, the governors of Delaware, New Jersey, New York, and Pennsylvania, have called for natural flood control measures to combat the problem, including restoring the function of riparian corridors. 
(13)The Delaware River Port Complex (including docking facilities in Delaware, New Jersey, and Pennsylvania) is the largest freshwater port in the world. The Port of Philadelphia handles the largest volume of international tonnage and 70 percent of the oil shipped to the east coast. The Port of Wilmington, a full-service deepwater port and marine terminal, is the busiest terminal on the Delaware River handling over 400 vessels per year with an annual import/export cargo tonnage of over 4,000,000 tons. 
(14)The Delaware Estuary, where fresh water from the Delaware River mixes with salt water from the Atlantic Ocean, is one of the largest and most complex of the 28 estuaries in the National Estuary Program, and the Partnership for the Delaware Estuary works to improve the environmental health of the Delaware Estuary. 
(15)The Delaware River Basin Commission is a Federal-interstate compact government agency charged with overseeing a unified approach to managing the river system and implements important water resources management projects and activities throughout the Basin that are in the national interest. 
(16)Restoration in the Basin is presently supported through several State and Federal agency programs. Funding for these important programs should continue and complement the establishment of the Delaware River Basin Restoration Program. The Program and associated funding for the Basin is intended to build upon and help coordinate restoration and protection funding mechanisms at the Federal, regional, State, and local level. 
3.DefinitionsIn this Act, the following definitions apply: 
(1)BasinThe term Basin means the four-State Delaware Basin including all of Delaware Bay and portions of Delaware, New Jersey, New York, and Pennsylvania, located in the Delaware River watershed. 
(2)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. 
(3)FoundationThe term Foundation means the National Fish and Wildlife Foundation, a congressionally chartered foundation established under the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.). 
(4)Grant programThe term Grant Program refers to the Delaware River Basin Restoration Grant Program. 
(5)ProgramThe term Program means the Delaware River Basin Restoration Program. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)ServiceThe term Service means the United States Fish and Wildlife Service. 
4.Program establishment 
(a)EstablishmentNot later than 180 days after funds are made available for this purpose, the Secretary shall establish a program, through the Director, that shall be known as the Delaware River Basin Restoration Program. The Director shall— 
(1)work in consultation with existing management structures, including representatives of the Partnership for the Delaware Estuary and the Delaware River Basin Commission, and other Federal, State, local government, regional, and nonprofit organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities within the Basin; 
(2)adopt a single plan that includes a shared set of priorities for implementation of the Program; 
(3)establish the Grant Program; and 
(4)provide for technical assistance in accordance with this Act. 
(b)CoordinationIn establishing the Program, the Director shall consult, as appropriate, with— 
(1)Federal agencies, including the Environmental Protection Agency, National Oceanic Atmospheric Administration, Natural Resource Conservation Service, United States Army Corps of Engineers, the National Park Service, and any other relevant agencies; 
(2)Basin States which include Delaware, New Jersey, New York, and Pennsylvania; 
(3)the Partnership for the Delaware Estuary; 
(4)the Delaware River Basin Commission; 
(5)fish and wildlife joint venture partnerships in existence on the date of the enactment of this Act as well as those formed after such date; and 
(6)other public agencies and organizations with authorities for planning and implementation of conservation strategies in the Basin. 
(c)PurposesThe purposes of the Program include— 
(1)to coordinate restoration and protection activities among Federal agencies, State, local and regional entities, and conservation partners throughout the Basin; 
(2)to carry out coordinated restoration and protection activities throughout the Basin and the States to— 
(A)sustain and enhance habitat restoration and protection activities; 
(B)sustain and enhance water quality improvements, including drinking water; 
(C)sustain and enhance water management and flood control improvements to benefit fish and wildlife habitat; 
(D)improve opportunities for public access and recreation in the Basin; 
(E)encourage environmentally sensitive land use planning and development; 
(F)increase the capacity to implement coordinated restoration and protection activities in Basin by conducting public outreach and education, and promoting citizen involvement; and 
(G)coordinate, conduct, and support planning, studies, monitoring, and research necessary to carry out coordinated restoration and protection activities; and 
(3)to provide competitive grants and for technical assistance for restoration and protection activities in Basin with priority given to activities with multiple benefits, including habitat, water quality, and flood protection. 
5.Grants and assistance 
(a)Delaware river basin restoration programTo the extent that funds are available for this purpose, the Director shall establish a Delaware River Basin Restoration Grant Program to provide competitive matching grants of varying amounts to State and local governments, nonprofit organizations, community organizations, universities, and others to carry out activities for the purposes set forth in section 4. 
(b)CriteriaThe Director, in consultation with the organizations listed in section 4(b), shall develop criteria for the Grant Program to help ensure that activities funded under this section address one or more of the following: 
(1)Restore or protect fish and wildlife species and their habitats. 
(2)Improve or protect water quality by reducing nonpoint and point source pollutants. 
(3)Reduce or improve management of water volume and flooding. 
(4)Address priority needs or actions identified in the single plan adopted under section 4(a)(2). 
(5)Include activities with multiple benefits in Basin, including habitat, water quality, and flood protection. 
(c)Cost sharing 
(1)Federal shareThe Federal share of the cost of a project funded under the Grant Program shall not exceed 75 percent of the total cost of the activity. 
(2)Non-Federal shareThe non-Federal share of the cost of a project funded under the Grant Program may be provided in cash or in the form of an in-kind contribution of services or materials. 
(d)AdministrationThe Director may enter into an agreement with the National Fish and Wildlife Foundation or another organization with the proper expertise to manage the Grant Program. If selected, the Foundation or other organization shall receive in lump sum, invest and reinvest funds for the Grant Program, and otherwise administer the Grant Program to support partnerships between the public and private sectors that further the purposes of this Act. Amounts received by the Foundation under this section shall be subject to the provisions of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.), excluding section 3709(a) of that Act. 
(e)Technical assistanceThe Director may provide or provide for technical assistance, on a nonreimbursable basis, to other Federal agencies, State and local governments, nonprofit organizations, community organizations, universities, and others to carry out the purposes of the Program. 
6.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2011 through 2016 to carry out this Act. 
(b)Proportionate useOf the amount appropriated, at least 75 percent shall be used to carry out the Grant Program and to provide or provide for technical assistance under section 5. 
7.Report to CongressNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report on the implementation of the Act, including what projects have been funded under this Act. 
 
